DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Dickson (Reg. No. 51616) on 02/28/2022.
The application has been amended as follows: 
	Cancel claim 5 and amend claims 1 and 7 as follows:

1. (Currently Amended) A method for determining hydrocarbon production for a reservoir, wherein the method comprises: 
-modeling the reservoir with a gridded model, said model having partitions represented by a Jacobian matrix function of unknowns for computing a flow rate, the unknowns comprising: a pressure, a hydrocarbon component compositions, and a temperature; 
-permuting [[a]] the Jacobian matrix function of the gridded model according to an ordering of the unknowns to obtain a first matrix, the unknowns each having a respective index in said permutation, the permutation is performed so that a set of all unknowns related to a same partition in the partitions have a contiguous set of indexes in the of the set of unknowns that are connected to unknowns in another set of unknowns have indexes greater than the indexes of unknowns that have no connection outside the set of unknowns; 
-determining a projector matrix function of [[a]] the first matrix 
-splitting the first matrix into subsets of consecutive lines, each subset of consecutive lines having a respective order value function of an index of a line in said subset; 
-for each subset of consecutive lines:
 -creating a respective square matrix based on said subset; 
-determining extended eigenvectors
-determining relevant eigenvectors, the relevant eigenvector being the determined eigenvectors having respective eigenvalues below a predetermined threshold, 
-determining the projector matrix as a concatenation of the relevant eigenvectors ordered according to multiple criteria as follows: 
-firstly, the respective order value of the subset for which the relevant eigenvector is determined; 
-secondly, the respective eigenvalue of the relevant eigenvector; 
-determining a preconditioner operator based on the projector matrix, wherein the preconditioner operator is a function of             
                Z
                
                    
                        (
                        
                            
                                Z
                            
                            
                                1
                            
                        
                        A
                        Z
                        )
                    
                    
                        -
                        1
                    
                
                
                    
                        Z
                    
                    
                        t
                    
                
            
        , Z being the determined projector matrix and A being the Jacobian matrix or a matrix obtained after a transformation of the Jacobian matrix; and
-determining hydrocarbon production for the reservoir based on the preconditioner operator.

7. (Currently Amended) A device for determining hydrocarbon production for a reservoir, wherein the device comprises an interface to receive information of the reservoir: 
wherein the device comprises a processor adapted to:
-model the reservoir with a gridded model based on the received information of the reservoir said model having partitions represented by a Jacobian matrix function of unknowns for computing a flow rate, the unknowns comprising: a pressure, a hydrocarbon component compositions, and a temperature; 
-permuting [[a]] the Jacobian matrix function of the gridded model according to an ordering of the unknowns to obtain a first matrix, the unknowns each having a respective index in said permutation, the permutation is performed so that a set of all unknowns related to a same partition in the partitions have a contiguous set of indexes in the of the set of unknowns that are connected to unknowns in another set of unknowns have indexes greater than the indexes of unknowns that have no connection outside the set of unknowns;
-determine a projector matrix function of the first matrix 
-splitting the Jacobian matrix into subsets of consecutive lines, each subset of consecutive lines having a respective order value function of an index of a line in said subset; 
-for each subset of consecutive lines: 
-creating a respective square matrix based on said subset; -determining eigenvectors and respective eigenvalues associated with the respective square matrix; 
-determining relevant eigenvectors, the relevant eigenvector being the determined eigenvectors having respective eigenvalues below a predetermined threshold,
-extending the relevant eigenvectors by adding zero values to the indexes corresponding to line outside the slice; 
-determining the projector matrix as a concatenation of the extended eigenvectors ordered according to a multiple criteria as follows: 
-firstly, the respective order value of the subset for which the relevant eigenvector is determined; 
-secondly, the respective eigenvalue of the relevant eigenvector; 
-determine a preconditioner operator based on the projector matrix, wherein the preconditioner operator is a function of             
                Z
                
                    
                        (
                        
                            
                                Z
                            
                            
                                1
                            
                        
                        A
                        Z
                        )
                    
                    
                        -
                        1
                    
                
                
                    
                        Z
                    
                    
                        t
                    
                
            
        , Z being the determined projector matrix and A being the Jacobian matrix or a matrix obtained after a transformation of the Jacobian matrix; and 
-determine hydrocarbon production for the reservoir based on the preconditioner operator.

Allowable Subject Matter
Claims 1-4, 6, and 7 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant-cited Mishev et al. (US 20100082509 A1), hereinafter “Mishev”, is considered by the Examiner to be the closest prior art of record. Mishev teaches determining a preconditioner based on physical singularities and based on eigenvalues of the modeled system. 

Regarding Claim 1, Mishev teaches a method for determining hydrocarbon production for a reservoir, wherein the method comprises: 
-modeling the reservoir with a gridded model, said model having partitions represented by a Jacobian matrix function of unknowns for computing a flow rate, the unknowns comprising: a pressure, a hydrocarbon component compositions, and a temperature (Mishev [0045] a model 406 (e.g., containing various information regarding a real-world system to be modeled, such as information about a subsurface hydrocarbon bearing reservoir for which fluid flow over time is to be modeled) is stored to data storage 405 that is communicatively coupled to computer 401; also see [0004-0005] Different computer-based models are used in different areas in the oil industry, but most of them include describing the model with a system of partial differential equations (PDE's). In general, such modeling commonly requires discretizing the PDE's in space and time on a given grid, and performing computation for each time step until reaching the prescribed time. Each step of the nonlinear iterative method typically includes linearization of the nonlinear system of equations (e.g., Jacobian construction), solving the linear system, and property calculations, that are used to compute the next Jacobian. Also see [0005]); 
Wakefield et al. (US 20150113379 A1) teaches partitioning into subdomains and contiguous indices (Wakefield et al. [0130] As an example, per the Z-order block 935, a new ordering may be a Z-order that can be determined by assigning contiguous integer indices to cells within a subdomain, which can help to ensure that geometric proximity is strongly associated with cell index proximity (e.g., for purposes of defining a data structure).); 
R. Nabben et al ("A Comparison of deflation and Coarse grid correction applied to porous media flows," SIAM H. Numer. Anal., v. 42, 1631-1647, January 2004), hereinafter “Nabben” and J. Frank et al. ("On the construction of deflation-based preconditioners," SIAM J. Sci. Comput., v. 23, 442-462, February 2001), hereinafter “Frank” teaches the step of determining a projector matrix, including the determining a preconditioner operator based on the projector matrix, as a function of                         
                            Z
                            
                                
                                    (
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                    A
                                    Z
                                    )
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    Z
                                
                                
                                    t
                                
                            
                        
                    . Specifically, Frank teaches deflation-based preconditioners, including theorems and proofs for creating the preconditioner using eigenvectors/eigenvalues (see Frank p.445).

Mishev, as best understood by the Examiner, and when considered alone and in combination with the other prior art of record does not teach or suggest permuting a Jacobian matrix function of the gridded model according to an ordering of unknowns, the unknowns having a respective index in said permutation, the permutation is performed so that all unknowns related to a same partition in the partitions have contiguous indexes in the new ordering and so that inside each contiguous set of indexes the unknowns connected to unknowns in another set of unknowns have an index greater than the indexes of unknowns that have no connection outside the set,
taken in combination with the other limitations of claim 1.

Claim 7 is analogous to claim 1, and is therefore allowed for similar reasons. Claims 2-4 and 6 are allowed by virtue of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fung (US 20170147728 A1) discloses Parallel Solution for Fully-Coupled Fully-Implicit Wellbore Modeling in Reservoir Simulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        03/01/2022